Title: To James Madison from James Osborne Davis, May 1824
From: Davis, James Osborne
To: Madison, James


        
          Sir:
          Baltimore, May, 1824.
        
        I am instructed to request your co-operation in giving extension to the proposed periodical work on POLITICAL ECONOMY. You will perceive, that the design of its projectors obviously requires the utmost practicable circulation. The first number will contain a memorial to Congress, on the CREATION of an ADEQUATE CIRCULATING MEDIUM, to be founded upon the productive property of the nation, with a view to ascertain the actual sense of the people of the whole Union, on that IMPORTANT MEASURE of PUBLICK INTEREST. The subject will be fully and fairly discussed in succeeding numbers,

as well as the relations of domestic industry, the passive commerce of the states, the regulation of interchanges, and internal improvement generally, together with every matter, which may appear, within the compass of a science so comprehensive as its title imports.
        You will be authorised to employ agents to procure subscriptions, and collect advances, under your guaranty and responsibility, for which, in addition to the allowance of one fifth part, as stated in the proposals, you will retain a commission of ten per centum, if the whole number of your department shall exceed twenty five subscribers. It will not be necessary to exact advances at the time of subscribing; as it will be sufficient if the amount be forwarded to meet the commencement of the work, which will be early in the month of October, but it is desired that you report your success at your earliest convenience, in order that the society may limit their expenditures to the probable demand.
        It is considered, that the interior sections of the country are most concerned in the great object of this work. Communications and essays from all parts will be expected: but to secure respectful and proper notice, the society must not be burthened with the charge of postage. I am, Sir, with high respect, Your obedient humble Servant,
        
          James Osborne Davis
          Corresponding Secretary.
        
      